Citation Nr: 0623775	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-06 279	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for arthritis of the left 
knee, residual of a fracture of the left fibula, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio that increased the veteran's rating for 
post-traumatic osteoarthritis of the left knee from zero 
percent (non-compensable) to 10 percent disabling.  

A motion to advance this case on the Board's docket has been 
granted.  38 C.F.R. § 20.900 (2005).


FINDING OF FACT

The veteran's post-traumatic left knee disability is 
manifested by flexion to 110 degrees, extension to zero 
degrees, with no pain on range of motion testing, and no 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected left knee arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5262 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service connected for a left knee disability, 
described as residuals of fracture of the left fibula, in a 
rating decision dated in November 1948.  The injury was rated 
as noncompensably disabling.  In September 2003, the RO 
increased the rating to 10 percent disabling for post-
traumatic osteoarthritis of the left knee, a residual of the 
fracture of his left fibula.

Prior to submitting the instant claim, the veteran was given 
an examination in September 2002 in connection with another 
claim.  The September 2002 examiner examined the veteran's 
knees, and reported that there was no pain with range of 
motion testing, with flexion to 150 degrees, and extension to 
zero degrees bilaterally.  There was no evidence of 
instability of the medial and lateral collateral ligaments, 
and no instability of the anterior and posterior cruciate 
ligaments.  McMurray's test was negative bilaterally.  The 
examiner noted that there were no deficits of weight bearing, 
balance, or propulsion on ambulation.  He was reported to be 
able to walk without the assistance of another person.  While 
he reportedly used a cane to assist in walking, he was able 
to walk in the examiner's presence without it.  This examiner 
noted that the veteran was able to leave home at will.  The 
veteran reported walking around the block on a daily basis, 
as well as walking to the store on a regular basis, which 
took approximately 20 minutes.  He reported being able to 
walk several hundred yards before needing to stop to rest.  

The veteran was afforded an examination for VA in August 
2003.  The examiner noted that the veteran required 
assistance in getting up from a seated position, and also 
noted that he had a marked inability to ambulate.  The 
examiner reported that the left knee flexed to 110 degrees 
and extended to zero degrees.  The veteran was said to have a 
negative Apley, McMurray, drawer, and Lachman sign 
bilaterally.  Radiographic examination revealed extensive 
degenerative changes to the knees, described as 
tricompartmental bilateral degenerative changes.  The 
examiner's impression was advanced post-traumatic 
osteoarthritis that was a direct result of the veteran's in-
service knee injury.  The osteoarthritis was described as 
crippling, and the examiner noted that there was marked 
diminished range of motion of the knees.  The examiner again 
noted that the veteran had difficulty getting up from a 
seated position, requiring assistance, and that he used a 
cane to walk.

A VA treatment note dated later in August 2003 noted that 
there was mild deformity of the knees, with no active 
inflammation.  On examination, the veteran was found to be 
non-tender.  Range of motion was said to be normal, though 
the veteran reported that when he walked it was "terrible," 
apparently referring to the pain he experienced.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The RO previously rated the veteran's left leg disability 
utilizing Diagnostic Code 5262, impairment of the tibia and 
fibula.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5262, a 10 
percent rating is for application when there is slight knee 
or ankle disability.  A 20 percent rating is for application 
when there is moderate knee or ankle disability.  A 30 
percent rating is for application when there is marked knee 
or ankle disability.  A 40 percent rating is for application 
when there is nonunion of the tibia and fibula requiring the 
wearing of a brace.  

The Board finds that the veteran's left knee disability 
picture more nearly approximates the criteria required for 
the 10 percent rating currently assigned under Diagnostic 
Code 5262, and that a higher rating is not warranted.  For VA 
rating purposes, normal range of motion for the knee is 140 
degrees flexion and zero degrees extension.  38 C.F.R. 
§ 4.71a, Plate II.  All three of the medical findings 
discussed above reported normal or near normal range of 
motion.  The September 2002 examiner reported that there was 
no pain with range of motion testing, and reported no 
evidence of instability.  (A separate rating may be assigned 
under Diagnostic Code 5257 for instability caused by the 
fracture, but no instability is noted in this case.)  The 
other examiners have reported similar results, with no 
reports of positive findings regarding Apley, McMurray, 
drawer, or Lachman sign.  The August 2003 treatment note 
indicated that the veteran's left leg was nontender, but that 
pain arises while walking.  

The Board acknowledges that the August 2003 examiner 
described the veteran's left knee disability as advanced 
osteoarthritis with marked diminished range of motion of the 
knees and marked inability to ambulate.  However, the 
subjective description of "marked diminished range of 
motion" is not supported by the objective evidence of nearly 
normal range of motion unlimited by pain on testing.  The 
Board does not doubt that the veteran experiences pain in his 
left knee as a residual to the fracture of his left fibula.  
However, based on the rating criteria to be used to evaluate 
this disability by itself, and based on the objective 
findings of three doctors, the Board determines that the 
veteran's residual's of the fracture of his left fibula, as 
manifested by osteoarthritis in the left knee, is most 
appropriately characterized as causing no more than a slight 
disability of the knee as contemplated by Diagnostic Code 
5262.  

The Board's assessment that the veteran's left knee residual 
disability, by itself, is no more than slight, is based on an 
evaluation of the degree of left knee disability using other 
available diagnostic codes.  As noted, Diagnostic Code 5262 
is based on impairment of the tibia and fibula as manifested 
by knee or ankle disability.  The veteran's left knee 
disability has been described as advanced post-traumatic 
osteoarthritis that was a direct result of the veteran's in-
service knee injury.  Arthritis due to trauma, which is the 
case here, is rated utilizing Diagnostic Code 5010, which 
specifies that the disability is to be rated as degenerative 
arthritis.  Degenerative osteoarthritis is evaluated 
utilizing Diagnostic Code 5003.  Diagnostic Code 5003, in 
turn, calls for rating the disability based on limitation of 
motion under the appropriate diagnostic codes, here, 
Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
at the knee, a zero percent (non-compensable) evaluation is 
for application when flexion is limited to 60 degrees.  A 10 
percent evaluation is for application when flexion is limited 
to 45 degrees.  A 20 percent evaluation is for application 
when flexion is limited to 30 degrees.  A 30 percent 
evaluation is for application when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, the 
veteran's left knee has never been reported to have a 
limitation of flexion greater than 110 degrees, and is thus 
non-compensable under Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg at the knee, a zero percent (non-compensable) evaluation 
is for application when extension is limited to five degrees.  
A 10 percent evaluation is for application when extension is 
limited to 10 degrees.  A 20 percent evaluation is for 
application when extension is limited to 15 degrees.  A 30 
percent evaluation is for application when extension is 
limited to 20 degrees.  A 40 percent evaluation is for 
application when extension is limited to 30 degrees.  A 50 
percent evaluation is for application when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Here, the veteran's left knee has always been reported 
as having zero degrees (full) extension, which is 
noncompensable.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  

Here,  these effects are taken into account in assessing the 
range of motion of the veteran's left knee.  There has been 
no pain noted on range of motion testing.  While it has been 
noted that the veteran has difficulty arising from a seated 
position, that difficulty is attributed to the combined 
effects of both knee disabilities.  While the veteran 
experiences pain on walking, there is no indication that this 
difficulty equates to a limitation of range of motion.  While 
the August 2003 examiner described a "marked inability to 
ambulate," the September 2002 examiner noted that the 
veteran could walk several hundred yards without resting, 
that he walked around the block daily and routinely walked 20 
minutes to the store.  This indicates to the Board that the 
veteran's left leg disability has little impact on normal 
endurance, that there is little functional loss due to pain, 
no indication of excess fatigability and incoordination, and 
minimal effects of the disability on the veteran's ordinary 
activity.

Diagnostic Code 5003 alternatively provides that, when the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, this is 
already contemplated in the rating already in effect.  Thus, 
in evaluating the residual left knee disability under other 
diagnostic codes available for rating the left knee 
osteoarthritic disability, the disability is shown to be no 
more than a slight disability that warrants non-compensable 
ratings for range of motion, and only a 10 percent evaluation 
based on the effect of the osteoarthritis.  

In sum, the evidence shows that the veteran's arthritis of 
the left knee that is a residual of his fractured left 
fibula, when evaluated by itself, as must be done, warrants 
the currently awarded 10 percent rating, but does not warrant 
an increased rating.  The preponderance of the evidence is 
against the claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
and May 2003, months before the RO's rating decision on this 
issue. 

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his left leg 
disability, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran identify any evidence or 
information pertaining to his claim that he wanted VA to 
obtain on his behalf.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews, and the text of 
the relevant portions of the VA regulations.  

While the notifications did not include notification that 
schedular criteria would be applied for rating his 
disability, or provide criteria for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), there is no effective date issue before the Board.  
Moreover, it is evident by the veteran's claim for an 
increased rating that he understands that pertinent rating 
criteria are applied to service-connected disabilities.  
Consequently, a remand is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and medical records, and secured medical examinations in 
order to ascertain the severity of his disability.  VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to an increased rating for arthritis of the left 
knee, residual of a fracture of the left fibula, currently 
rated as 10 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


